DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10 September 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (i.e. WO0101752, JP200223325, CA2364737, CN1539261 and WO2007149949); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 10 September 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation (Non-Patent Literature “Modern American Agricultural Technology”) of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
Claims 1 and 8 recites the limitation of “a valve configured to be operated” in lines 8 and 4, respectively; use of the phrase “to be” does not positively recite the valve being operated (i.e. performing an operation).

Claim Objections
Claims  5, 7-9, 11, 15, 18 and 19 are objected to because of the following informalities:  
Claim 1 recites the limitation of “water line” in line 8 and claim 5 recites “waterline” in line 1.  To avoid any ambiguity in the claim language, the same recitation should be used for each claimed limitation.  Suggested claim language for claim 5: “water line”; and the limitation of “waterline” has been interpreted as “water line” for the purpose of examination.  

Claim 7 recites “moisture measurements” in lines 3 and 5-6.  The limitation of “moisture measurements” in lines 5-6 should read “the moisture measurements” to reflect antecedence for the limitation in line 3; and has been interpreted as such for the purpose of examination.

Claim 8 is missing an article of “the” preceding the limitation of “water computer” in line 1.
Claim 9 is missing an article of “the” preceding the limitation of “water computer” in line 1.

Claim 11 is missing an article of “a” preceding the limitation of “gateway” in line 3.

Claim 11 recites the limitation of “water line” in line 5 and claim 15 recites “waterline” in line 1.  To avoid any ambiguity in the claim language, the same recitation should be used for each claimed limitation.  Suggested claim language for claim 15: “water line”; and the limitation of “waterline” has been interpreted as “water line” for the purpose of examination.  

Claim 18 is missing an article of “the” preceding the limitation of “water computer” in line 1.

Claim 19 is missing an article of “the” preceding the limitation of “water computer” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the water output” in line 8.  Suggested claim language: “water output”; and has been interpreted as such for the purpose of examination. 

Claim 5 recites “the water output” in line 2.

Claim 11 recites “the water output” in line 5.  Suggested claim language: “water output”; and has been interpreted as such for the purpose of examination.

Claim 15 recites “the water output” in line 3.  

Claim 17 recites “the sensor equipment” in line 2.  Suggested claim language: “sensor equipment”; and has been interpreted as such for the purpose of examination.

Claims 2-10, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claims 11-20, dependent from claim 11, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 11.
Claims 18 and 19, dependent from claim 17, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 17.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2013/0207771 (hereinafter Ersavas) in view U.S. Patent Publication No. 2013/0253713 A1 (hereinafter VanWagoner).

As per claim 1, Ersavas substantially teaches the Applicant’s claimed invention. Ersavas teaches the limitations of a system (Fig. 58) comprising: 
a sensor equipment (Fig. 58, element 62; i.e. sensors monitor climate, environmental and soil conditions) including one or more sensors configured to be disposed on a parcel of land (pg. 2, par. [0055] and [0056]  and pg. 5, par. [0077]); 
a watering equipment (pg. 5, par. [0077] and Fig. 58, element 64; i.e. “At any given site, there may be one or more sensor devices 62 and/or control devices 64, controllers or elements.”; and “At least one node or device is coupled to and controls at least a portion of the irrigation or climate system, e.g., at least one node (e.g., control device 64) is coupled to an irrigation valve controlling the flow of water therethrough.”) disposed on the parcel (pg. 2, par. [0056] and pg. 5, par. [0077]) and configured to selectively apply water to the parcel (pg. 2, par. [0056]; i.e. “… authorized users are provided remote access … to remotely control the system/s via interaction with a configurable user interface provided by a server in communication with the local system/s.”), the water equipment (pg. 5, par. [0077] and Fig. 58, element 64; i.e. “At any given site, …control devices 64, controllers or elements.”; and irrigation valve) comprising: 
a watering computer (pg. 5, par. [0077] and Fig. 58, element 64; i.e. control devices); and
a valve (i.e. irrigation valve) configured to be operated by the watering computer (Fig. 58, element 64) to selectively isolate or operably couple a water source to control the water output (pg. 2, par. [0056] and pg. 5, par. [0077]; i.e. [0077] – “At least one node or device is coupled to and controls at least a portion of the irrigation or climate system, e.g., at least one node (e.g., control device 64) is coupled to an irrigation valve controlling the flow of water therethrough.”); 
a user terminal (pg. 5, par. [0077] and Fig. 58, elements 56, 58 and 60; i.e. “…  a remote server 50 provides end-users access to one or more sites 1, 2, 3, 4, etc., for which the given user is authorized. Typically, users access the server 50 from remote user devices, such as a notebook or laptop computer 56, desktop computer 58 or mobile computer device 60, such as a smartphone or tablet computer.”); and 
a gateway (Fig. 58, element 50; i.e. a server) configured to communicate with the sensor equipment (Fig. 58,  element 62; i.e. sensors devices to monitor climate, environmental and soil conditions) and the watering equipment (i.e. control device and irrigation valve) via a first network (pg. 5, par. [0077] and Fig. 58, elements 52 and 54; i.e. “The server 50 is communicationally coupled to devices at the various site via the Internet 52, wireless network 54 (e.g., a cellular or satellite network) and/or other wired or wireless network.”), and communicate with the user terminal (Fig. 58, elements 56, 58 and 60; i.e. “Typically, users access the server 50 from remote user devices, such as a notebook or laptop computer 56, desktop computer 58 or mobile computer device 60, such as a smartphone or tablet computer.”) via a second network (pg. 5, par. [0077]; i.e. “User devices can connect to the server 50 via the Internet 52 and/or other network (e.g., local or wide area networks).”); 
wherein the user terminal (Fig. 58, elements 56, 58 and 60) comprises processing circuitry (i.e. processing components of the notebook or laptop computer, desktop computer or mobile computer device) configured to provide a remote interface for communication with the sensor equipment and the watering equipment via the gateway (pg. 5, par. [0077]; i.e. “… a remote server 50 provides end-users access to one or more sites 1, 2, 3, 4, etc., for which the given user is authorized.”); 
wherein the processing circuitry (i.e. the processing components of the notebook or laptop computer, desktop computer or mobile computer device) of the user terminal (Fig. 58, elements 56, 58 and 60) is configured to communicate, via the gateway (Fig. 58, element 50), with the watering computer (Fig. 58, element 64) to control operation of the valve (pg. 2, par. [0056] and pg. 5, par. [0077]; i.e. [0056] – “authorized users are provided remote access to information from the system/s and/or to remotely control the system/s via interaction with a configurable user interface provided by a server in communication with the local system/s.”; and [0077] - “… a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site).”; and “At least one node or device is coupled to and controls at least a portion of the irrigation or climate system, e.g., at least one node (e.g., control device 64) is coupled to an irrigation valve controlling the flow of water therethrough.”).

Not explicitly taught is a valve configured to be operated to selectively isolate or operably couple a water source to a water line to control the water output of the water line. 

However VanWagoner, in an analogous art of irrigation systems (pg. 1, par. [0006] and pg. 13, par. [0039]), teaches the missing limitation of a valve (Fig. 39, element 3914) configured to be operated to selectively isolate or operably couple a water source to a water line (Fig. 39, element 3910; i.e. irrigation line) to control a water output of the water line (pg. 13, par. [0097]; i.e. “The irrigation control system 3900 can be used to control an irrigation system that includes one or more irrigation lines 3910, each having one or more apertures or orifices 3912 for supplying irrigation water to a desired area. For some applications, the orifices may be part of or located in sprinkler heads.  Each line 3910 can include a valve 3914 for example, a shut-off valve, that is operative to control water flow through the line.”) for the purpose of controlling water in an irrigation system (pg. 13, par. [0097]).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of a valve configured to be operated to selectively isolate or operably couple a water source to a water line to control a water output of the water line to advantageously allow a user to obtain information in real-time regarding an irrigation system, thus allowing a user to prevent or reduce an extent of damage caused by malfunction (VanWagoner: pg. 14, par. [0101]).

As per claim 5, Ersavas does not expressly teach the waterline is operably coupled to a sprinkler; and 
wherein the valve is configured to control at least the water output of the sprinkler.

However VanWagoner, in an analogous art of irrigation systems (pg. 1, par. [0006] and pg. 13, par. [0039]), teaches the missing limitations of the waterline (Fig. 39, element 3910; i.e. irrigation line) is operably coupled to a sprinkler (pg. 13, par. [0097]; i.e. “The irrigation control system 3900 can be used to control an irrigation system that includes one or more irrigation lines 3910, each having one or more apertures or orifices 3912 for supplying irrigation water to a desired area. For some applications, the orifices may be part of or located in sprinkler heads.”); and 
wherein the valve (Fig. 39, element 3914) is configured to control at least the water output of the sprinkler (pg. 13, par. [0097]; i.e. “Each line 3910 can include a valve 3914 for example, a shut-off valve, that is operative to control water flow through the line.”) for the purpose of controlling water in an irrigation system (pg. 13, par. [0097]).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitations of the waterline is operably coupled to a sprinkler; and wherein the valve is configured to control at least the water output of the sprinkler to advantageously allow a user to obtain information in real-time regarding an irrigation system, thus allowing a user to prevent or reduce an extent of damage caused by malfunction (VanWagoner: pg. 14, par. [0101]).

As per claim 6, Ersavas does not expressly teach the watering computer is configured to control the valve based on sensor measurements obtained by the sensor equipment.

However VanWagoner, in an analogous art of irrigation systems (pg. 1, par. [0006] and pg. 13, par. [0039]), teaches the missing limitation of a watering computer (Fig. 39, element 3940; i.e. site controller) is configured to control the valve (Fig. 39, element 3914) based on sensor measurements (i.e. moisture content of the soil) obtained by sensor equipment (pgs. 13-14, par. [0098]-[0100], [0102] and [0103] and Fig. 39, element 3920; i.e. [0103] – “The controller, with the use of one or more processors, analyses the data received from the sensor (step 4005). The analysis may involve comparing the data with reference data stored in a memory associated with the processor. For example, if the moisture content of the soil is too low in a certain area, the processor may determine that extra pressure is required to increase the distance from which the liquid is outputted. Once the analysis is complete, the output of the liquid may be adjusted based on the data (step 4006).”) for the purpose of controlling water in an irrigation system (pg. 13, par. [0097]).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of a watering computer is configured to control the valve  based on sensor measurements obtained by sensor equipment to advantageously allow a user to obtain information in real-time regarding an irrigation system, thus allowing a user to prevent or reduce an extent of damage caused by malfunction (VanWagoner: pg. 14, par. [0101]).

As per claim 7, Ersavas teaches wherein a sensor (Fig. 58, element 62) is configured to take measurements (i.e. sensors monitor climate, environmental and soil conditions) and communicate the measurements via the gateway (pg. 2, par. [0055] and [0056]  and pg. 5, par. [0077]; i.e. [0077] – “… a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site). … The server 50 is communicationally coupled to devices at the various site via the Internet 52, wireless network 54 (e.g., a cellular or satellite network) and/or other wired or wireless network. At any given site, there may be one or more sensor devices 62 and/or control devices 64, controllers or elements.”).

Ersavas does not expressly teach at least one of the one or more sensors of the sensor equipment is a moisture sensor; 
wherein the moisture sensor is configured to take moisture measurements and communicate the moisture measurements; 
wherein the watering computer is configured to control the valve based on moisture measurements obtained by the sensor equipment.

However VanWagoner, in an analogous art of irrigation systems (pg. 1, par. [0006] and pg. 13, par. [0039]), teaches the missing limitations of at least one of one or more sensors (Fig. 39, element 3920; i.e. sensors measure a wide range of parameters and conditions) of sensor equipment is a moisture sensor (pg. 13, par. [0098]; i.e. soil moisture sensors); 
wherein the moisture sensor (Fig. 39, element 3920) is configured to take moisture measurements and communicate the moisture measurements (pg. 13, par. [0098] and pg. 14, par. [0103]; i.e. “The data obtained by the sensor concerning the property is then communicated from the sensor to the controller (step 4004). The communication may be wireless, or with the use of wire transmittal technology.”); 
wherein the watering computer (Fig. 39, element 3940; i.e. controller) is configured to control the valve (Fig. 39, element 3914) based on moisture measurements obtained by the sensor equipment (pgs. 13-14, par. [0098]-[0100], [0102] and [0103] and Fig. 39, element 3920; i.e. [0103] – “The controller, with the use of one or more processors, analyses the data received from the sensor (step 4005). The analysis may involve comparing the data with reference data stored in a memory associated with the processor. For example, if the moisture content of the soil is too low in a certain area, the processor may determine that extra pressure is required to increase the distance from which the liquid is outputted. Once the analysis is complete, the output of the liquid may be adjusted based on the data (step 4006).”) for the purpose of controlling water in an irrigation system (pg. 13, par. [0097]).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitations of at least one of one or more sensors of sensor equipment is a moisture sensor; wherein the moisture sensor is configured to take moisture measurements and communicate the moisture measurements; wherein the watering computer is configured to control the valve based on moisture measurements obtained by the sensor equipment to advantageously allow a user to obtain information in real-time regarding an irrigation system, thus allowing a user to prevent or reduce an extent of damage caused by malfunction (VanWagoner: pg. 14, par. [0101]).

As per claim 11, Ersavas substantially teaches the Applicant’s claimed invention.  Ersavas teaches the limitations of a watering equipment comprising: 
a watering computer (Fig. 58, element 64; i.e. control devices) comprising processing circuitry (i.e. a component(s) which performs a control functionality) and a device interface (i.e. a component(s) which performs a communication functionality with a server) configured to communicate via gateway (Fig. 58, element 50; i.e. the server) of a garden network (pg. 2, [0055], pg. 5, par. [0077] and Fig. 58, elements 52 and 54; i.e. [0055] – “…an irrigation/climate control site (e.g., greenhouse, open field, or landscape) …"); and [0077] – “… a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site). … The server 50 is communicationally coupled to devices at the various site via the Internet 52, wireless network 54 (e.g., a cellular or satellite network) and/or other wired or wireless network. At any given site, there may be one or more sensor devices 62 and/or control devices 64, controllers or elements.”); and 
a valve (i.e. irrigation valve) configured to be operated by the watering computer (Fig. 58, element 64) to selectively isolate or operably couple a water source to a water line to control the water output (pg. 2, par. [0056] and pg. 5, par. [0077]; i.e. [0077] – “At least one node or device is coupled to and controls at least a portion of the irrigation or climate system, e.g., at least one node (e.g., control device 64) is coupled to an irrigation valve controlling the flow of water therethrough.”); 
wherein the processing circuitry (i.e. the component(s) which performs the control functionality of Fig. 58, element 64) is configured to receive communications from a user terminal (Fig. 58, elements 56, 58 and 60) to control operation of the valve (pg. 2, par. [0056] and pg. 5, par. [0077]; i.e. [0056] – “authorized users are provided remote access to information from the system/s and/or to remotely control the system/s via interaction with a configurable user interface provided by a server in communication with the local system/s.”; and [0077] - “… a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site).”; and “At least one node or device is coupled to and controls at least a portion of the irrigation or climate system, e.g., at least one node (e.g., control device 64) is coupled to an irrigation valve controlling the flow of water therethrough.”)).

Not explicitly taught is a valve configured to be operated to selectively isolate or operably couple a water source to a water line to control the water output of the water line. 

However VanWagoner, in an analogous art of irrigation systems (pg. 1, par. [0006] and pg. 13, par. [0039]), teaches the missing limitation of a valve (Fig. 39, element 3914) configured to be operated to selectively isolate or operably couple a water source to a water line (Fig. 39, element 3910; i.e. irrigation line) to control a water output of the water line (pg. 13, par. [0097]; i.e. “The irrigation control system 3900 can be used to control an irrigation system that includes one or more irrigation lines 3910, each having one or more apertures or orifices 3912 for supplying irrigation water to a desired area. For some applications, the orifices may be part of or located in sprinkler heads.  Each line 3910 can include a valve 3914 for example, a shut-off valve, that is operative to control water flow through the line.”) for the purpose of controlling water in an irrigation system (pg. 13, par. [0097]).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of a valve configured to be operated to selectively isolate or operably couple a water source to a water line to control a water output of the water line to advantageously allow a user to obtain information in real-time regarding an irrigation system, thus allowing a user to prevent or reduce an extent of damage caused by malfunction (VanWagoner: pg. 14, par. [0101]).

As per claim 15, Ersavas does not expressly teach the waterline is configured to be operably coupled to a sprinkler; and wherein the valve is configured to control at least the water output of the sprinkler.

However VanWagoner, in an analogous art of irrigation systems (pg. 1, par. [0006] and pg. 13, par. [0039]), teaches the missing limitations the waterline (Fig. 39, element 3910; i.e. irrigation line) is configured to be operably coupled to a sprinkler (pg. 13, par. [0097]; i.e. “The irrigation control system 3900 can be used to control an irrigation system that includes one or more irrigation lines 3910, each having one or more apertures or orifices 3912 for supplying irrigation water to a desired area. For some applications, the orifices may be part of or located in sprinkler heads.”); and 
wherein the valve (Fig. 39, element 3914) is configured to control at least the water output of the sprinkler (pg. 13, par. [0097]; i.e. “Each line 3910 can include a valve 3914 for example, a shut-off valve, that is operative to control water flow through the line.”) for the purpose of controlling water in an irrigation system (pg. 13, par. [0097]).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitations of the waterline is configured to be operably coupled to a sprinkler; and wherein the valve is configured to control at least the water output of the sprinkler to advantageously allow a user to obtain information in real-time regarding an irrigation system, thus allowing a user to prevent or reduce an extent of damage caused by malfunction (VanWagoner: pg. 14, par. [0101]).

As per claim 16, Ersavas does not expressly teach the watering computer is configured to control the valve based on sensor measurements obtained by sensor equipment.

However VanWagoner, in an analogous art of irrigation systems (pg. 1, par. [0006] and pg. 13, par. [0039]), teaches the missing limitation of a watering computer (Fig. 39, element 3940; i.e. site controller) is configured to control the valve (Fig. 39, element 3914) based on sensor measurements (i.e. moisture content of the soil) obtained by sensor equipment (pgs. 13-14, par. [0098]-[0100], [0102] and [0103] and Fig. 39, element 3920; i.e. [0103] – “The controller, with the use of one or more processors, analyses the data received from the sensor (step 4005). The analysis may involve comparing the data with reference data stored in a memory associated with the processor. For example, if the moisture content of the soil is too low in a certain area, the processor may determine that extra pressure is required to increase the distance from which the liquid is outputted. Once the analysis is complete, the output of the liquid may be adjusted based on the data (step 4006).”) for the purpose of controlling water in an irrigation system (pg. 13, par. [0097]).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of a watering computer is configured to control the valve  based on sensor measurements obtained by sensor equipment to advantageously allow a user to obtain information in real-time regarding an irrigation system, thus allowing a user to prevent or reduce an extent of damage caused by malfunction (VanWagoner: pg. 14, par. [0101]).

As per claim 17, Ersavas does not expressly teach the watering computer is configured to control the valve based on moisture measurements obtained by the sensor equipment.

However VanWagoner, in an analogous art of irrigation systems (pg. 1, par. [0006] and pg. 13, par. [0039]), teaches the missing limitation of the watering computer (Fig. 39, element 3940; i.e. controller) is configured to control the valve (Fig. 39, element 3914) based on moisture measurements obtained by the sensor equipment (pgs. 13-14, par. [0098]-[0100], [0102] and [0103] and Fig. 39, element 3920; i.e. [0103] – “The controller, with the use of one or more processors, analyses the data received from the sensor (step 4005). The analysis may involve comparing the data with reference data stored in a memory associated with the processor. For example, if the moisture content of the soil is too low in a certain area, the processor may determine that extra pressure is required to increase the distance from which the liquid is outputted. Once the analysis is complete, the output of the liquid may be adjusted based on the data (step 4006).”) for the purpose of controlling water in an irrigation system (pg. 13, par. [0097]).
Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas to include the addition of the limitation of the watering computer is configured to control the valve based on moisture measurements obtained by the sensor equipment to advantageously allow a user to obtain information in real-time regarding an irrigation system, thus allowing a user to prevent or reduce an extent of damage caused by malfunction (VanWagoner: pg. 14, par. [0101]).


Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ersavas in view of VanWagoner in further view of U.S. Patent Publication No. 2015/0105921 A1 (hereinafter Shupe).

As per claim 2, Ersavas teaches the processing circuitry (i.e. the processing components of the notebook or laptop computer, desktop computer or mobile computer device) of the user terminal (Fig. 58, elements 56, 58 and 60) is configured to communicate, via the gateway (Fig. 58, element 50), with the watering computer (Fig. 58, element 64) to operate the valve (pg. 2, par. [0056] and pg. 5, par. [0077]; i.e. [0056] – “authorized users are provided remote access to information from the system/s and/or to remotely control the system/s via interaction with a configurable user interface provided by a server in communication with the local system/s.”; and [0077] - “… a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site).”; and “At least one node or device is coupled to and controls at least a portion of the irrigation or climate system, e.g., at least one node (e.g., control device 64) is coupled to an irrigation valve controlling the flow of water therethrough.”).

Ersavas does not expressly teach to modify a schedule for operating the valve.

Ersavas in view of VanWagoner does not expressly teach to modify a schedule for operating the valve.

However Shupe, in an analogous art of wireless irrigation systems (abstract and pg. 1, par. [0002]), teaches the missing limitation of modify a schedule for operating a valve (pg. 4, par. [0049], [0055] and [0058]; i.e. update a master schedule of a controller (Fig. 2, element 116)) for the purpose of controlling the flow of water the valve (pg. 4, par. [0049]).  

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of modify a schedule for operating a valve to avoid water waste (Shupe: pg. 1, par. [0005]).

As per claim 4, Ersavas in view of VanWagoner does not expressly teach the watering computer is configured to store schedule information indicating a schedule for controlling the valve in a local memory of the watering computer.

However Shupe, in an analogous art of wireless irrigation systems (abstract and pg. 1, par. [0002]), teaches the missing limitation of a watering computer (Fig. 2, element 116; i.e. controller) is configured to store schedule information (Fig. 2, element 206; i.e. master schedule) indicating a schedule (pg. 6, par. [0081]) for controlling the valve in a local memory (Fig. 2, element 204; i.e. non-volatile memory) of the watering computer (pg. 3, par. [0043] and pg. 4, par. [0049]) for the purpose of controlling the flow of water the valve (pg. 4, par. [0049]).  

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of a watering computer is configured to store schedule information indicating a schedule for controlling the valve in a local memory of the watering computer to avoid water waste (Shupe: pg. 1, par. [0005]).

As per claim 12, Ersavas teaches the processing circuitry (i.e. the component(s) which performs the control functionality) of the watering computer (Fig. 58, element 64) is configured to operate the valve (i.e. the irrigation valve) in response to a communication being received from the user terminal (Fig. 58, elements 56, 58 and 60) via the gateway (pg. 2, par. [0056], pg. 5, par. [0077] and Fig. 58, element 50; i.e. [0056] – “authorized users are provided remote access to information from the system/s and/or to remotely control the system/s via interaction with a configurable user interface provided by a server in communication with the local system/s.”; and [0077] - “… a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site).”; and “At least one node or device is coupled to and controls at least a portion of the irrigation or climate system, e.g., at least one node (e.g., control device 64) is coupled to an irrigation valve controlling the flow of water therethrough.”).

Ersavas does not expressly teach to modify a schedule for operating the valve.

Ersavas in view of VanWagoner does not expressly teach to modify a schedule for operating the valve.

However Shupe, in an analogous art of wireless irrigation systems (abstract and pg. 1, par. [0002]), teaches the missing limitation of modify a schedule for operating a valve (pg. 4, par. [0049], [0055] and [0058]; i.e. update a master schedule of a controller (Fig. 2, element 116)) for the purpose of controlling the flow of water the valve (pg. 4, par. [0049]).  

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of modify a schedule for operating a valve to avoid water waste (Shupe: pg. 1, par. [0005]).

As per claim 14, Ersavas in view of VanWagoner does not expressly teach the watering computer is configured to store schedule information indicating a schedule for controlling the valve in a local memory of the watering computer.

However Shupe, in an analogous art of wireless irrigation systems (abstract and pg. 1, par. [0002]), teaches the missing limitation of a watering computer (Fig. 2, element 116; i.e. controller) is configured to store schedule information (Fig. 2, element 206; i.e. master schedule) indicating a schedule (pg. 6, par. [0081]) for controlling the valve in a local memory (Fig. 2, element 204; i.e. non-volatile memory) of the watering computer (pg. 3, par. [0043] and pg. 4, par. [0049]) for the purpose of controlling the flow of water the valve (pg. 4, par. [0049]).  

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of a watering computer is configured to store schedule information indicating a schedule for controlling the valve in a local memory of the watering computer to avoid water waste (Shupe: pg. 1, par. [0005]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ersavas in view of VanWagoner in further view of U.S. Patent No. 5,921,280 A1 (hereinafter Ericksen).

As per claim 3, Ersavas teaches the processing circuitry (i.e. the processing components of the notebook or laptop computer, desktop computer or mobile computer device) of the user terminal (Fig. 58, elements 56, 58 and 60) is configured to communicate, via the gateway (Fig. 58, element 50), with the watering computer (Fig. 58, element 64) to enable control of the valve via the user terminal (pg. 2, par. [0056] and pg. 5, par. [0077]; i.e. [0056] – “… authorized users are provided remote access to information from the system/s and/or to remotely control the system/s via interaction with a configurable user interface provided by a server in communication with the local system/s.”; and [0077] - “… a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site).”; and “At least one node or device is coupled to and controls at least a portion of the irrigation or climate system, e.g., at least one node (e.g., control device 64) is coupled to an irrigation valve controlling the flow of water therethrough.”).

Ersavas does not expressly teach enable real-time control of the valve via the user terminal.

Ersavas in view of VanWagoner does not expressly teach enable real-time control of the valve via the user terminal.

However Ericksen, in an analogous art of irrigation control (col. 2, lines 23-29), teaches the missing limitation of enabling real-time control of a valve (Fig. 6, element 202; i.e. sprinkler valve) via a user terminal (col. 6, lines 43-61 and Fig. 6, element 203; i.e. remote control unit transmitter) for the purpose of remote control of sprinkler valves (col. 6, lines 43-47).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of enabling real-time control of a valve to advantageously allow a user to control or override various controller functions at a distance from a valve controller (Ericksen: col. 2, lines 23-29).

As per claim 13, Ersavas teaches the processing circuitry (i.e. the component(s) which performs the control functionality) of the watering computer (Fig. 58, element 64) is configured to control operation of the valve in response to a communication being received from the user terminal (Fig. 58, elements 56, 58 and 60) via the gateway (pg. 2, par. [0056], pg. 5, par. [0077] and Fig. 58, element 50; i.e. [0056] - “… authorized users are provided remote access to information from the system/s and/or to remotely control the system/s via interaction with a configurable user interface provided by a server in communication with the local system/s.”; and [0077] - “… a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site).”; and “At least one node or device is coupled to and controls at least a portion of the irrigation or climate system, e.g., at least one node (e.g., control device 64) is coupled to an irrigation valve controlling the flow of water therethrough.”)..

Ersavas does not expressly teach control operation of the valve in real-time in response to a communication being received from the user terminal.

Ersavas in view of VanWagoner does not expressly control operation of the valve in real-time in response to a communication being received from the user terminal.

However Ericksen, in an analogous art of irrigation control (col. 2, lines 23-29), teaches the missing limitation of control operation of a valve (Fig. 6, element 202; i.e. sprinkler valve) in real-time in response to a communication being received from a user terminal (col. 6, lines 43-61 and Fig. 6, element 203; i.e. remote control unit transmitter) for the purpose of remote control of sprinkler valves (col. 6, lines 43-47).
Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of control operation of a valve in real-time in response to a communication being received from a user terminal to advantageously allow a user to control or override various controller functions at a distance from a valve controller (Ericksen: col. 2, lines 23-29).

10.	Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ersavas in view of VanWagoner in further view of U.S. Patent Publication No. 2003/0230638 A1 (hereinafter Dukes).

As per claim 8, Ersavas in view of VanWagoner does not expressly teach watering computer is configured to open the valve in response to a moisture measurement being below a moisture threshold.

However Dukes, in an analogous art of irrigation systems (abstract and pg. 1, par. [0003]), teaches the missing limitation of watering computer (pg. 2, par. [0024] and [0025] and Fig. 1, element 110; i.e. control device) is configured to open a valve (i.e. a solenoid valve) in response to a moisture measurement being below a moisture threshold (pg. 2, par. [0025] and [0026] and pg. 4, par. [0046]; i.e. [0046] - “…when the TDRS measurements (or the representative moisture content level) have fallen below the set threshold soil moisture content levels and indicate that the soil is too dry, the irrigation can start.”) for the purpose of watering dry soil (pg. 4, par. [0046]).  

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of watering computer is configured to open the valve in response to a moisture measurement being below a moisture threshold to advantageously provide sufficient water resources for efficient agricultural production at high volumes (Dukes: pg. 1, par. [0006]).

As per claim 9, Ersavas in view of VanWagoner does not expressly teach watering computer is configured to close the valve in response to a moisture measurement being above a moisture threshold.

However Dukes, in an analogous art of irrigation systems (abstract and pg. 1, par. [0003]), teaches the missing limitation of watering computer (pg. 2, par. [0024] and [0025] and Fig. 1, element 110; i.e. control device) is configured to close a valve (i.e. a solenoid valve) in response to a moisture measurement being above a moisture threshold (pg. 2, par. [0025] and [0026] and pg. 4, par. [0046]; i.e. [0046] - “…when the TDRS measurements (or the representative moisture content level) have risen above the set threshold soil moisture content levels and indicate that the soil contains too much moisture, the irrigation can stop.”) for the purpose of not saturating wet soil (pg. 4, par. [0046]).  

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of watering computer is configured to close a valve in response to a moisture measurement being above a moisture threshold to advantageously provide sufficient water resources for efficient agricultural production at high volumes (Dukes: pg. 1, par. [0006]).

As per claim 18, Ersavas in view of VanWagoner does not expressly teach watering computer is configured to open the valve in response to a moisture measurement being below a moisture threshold.

However Dukes, in an analogous art of irrigation systems (abstract and pg. 1, par. [0003]), teaches the missing limitation of watering computer (pg. 2, par. [0024] and [0025] and Fig. 1, element 110; i.e. control device) is configured to open a valve (i.e. a solenoid valve) in response to a moisture measurement being below a moisture threshold (pg. 2, par. [0025] and [0026] and pg. 4, par. [0046]; i.e. [0046] - “…when the TDRS measurements (or the representative moisture content level) have fallen below the set threshold soil moisture content levels and indicate that the soil is too dry, the irrigation can start.”) for the purpose of watering dry soil (pg. 4, par. [0046]).  

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of watering computer is configured to open the valve in response to a moisture measurement being below a moisture threshold to advantageously provide sufficient water resources for efficient agricultural production at high volumes (Dukes: pg. 1, par. [0006]).

As per claim 19, Ersavas in view of VanWagoner does not expressly teach watering computer is configured to close the valve in response to a moisture measurement being above a moisture threshold.

However Dukes, in an analogous art of irrigation systems (abstract and pg. 1, par. [0003]), teaches the missing limitation of watering computer (pg. 2, par. [0024] and [0025] and Fig. 1, element 110; i.e. control device) is configured to close a valve (i.e. a solenoid valve) in response to a moisture measurement being above a moisture threshold (pg. 2, par. [0025] and [0026] and pg. 4, par. [0046]; i.e. [0046] - “…when the TDRS measurements (or the representative moisture content level) have risen above the set threshold soil moisture content levels and indicate that the soil contains too much moisture, the irrigation can stop.”) for the purpose of not saturating wet soil (pg. 4, par. [0046]).  

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of watering computer is configured to close a valve in response to a moisture measurement being above a moisture threshold to advantageously provide sufficient water resources for efficient agricultural production at high volumes (Dukes: pg. 1, par. [0006]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ersavas in view of VanWagoner in further view of U.S. Patent Publication No. 2016/0077531 A1 (hereinafter Kucera). 
As per claim 10, Ersavas teaches teach the processing circuitry (i.e. processing components of the notebook or laptop computer, desktop computer or mobile computer device) of the user terminal (Fig. 58, elements 56, 58 and 60) is configured to receive a communication indicating information (pg. 5, par. [0077]; - i.e. “In some cases, a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site).”), and output on a display of the user terminal the information to a user (pg. 5, par. [0079]; i.e. “… the various user interfaces described herein may be adapted to allow for the configuration of the displayed information to display information and/or control systems relating to more than one site. In some forms, the status and/or control information or data is displayed in the user interface together to the end-user, e.g., as a dashboard.”).

Ersavas does not expressly teach indicating a current valve position of the valve, and output on a display the current valve position to a user.

Ersavas in view of VanWagoner does not expressly teach indicating a current valve position of the valve, and output on a display the current valve position to a user.

However Kucera, in an analogous art of valves (pg. 1, par. [0002]), teaches the missing limitations of indicating a current valve position of a valve (pgs. 9-10, par. [0079]; i.e. “… indicate a closed or open position of the valve sealing member 22 or a degree (e.g., 10%, 20%, 30%, etc.) of an opening of the valve sealing member 22 …”), and output on a display (Fig. 13, element 76; i.e. one or more displays of remote devices) the current valve position to a user (pg. 6, par. [0054] and pgs. 9-10, par. [0079]; i.e. “The valve controller 26 may be configured to further pass on positioning information to remote devices through communication lines (e.g., the communication link 100) and/or display positioning data of the valve sealing member 22 on one or more displays 76 attached to the valve assembly 10 and/or the remote devices, as seen in FIG. 13.”) for the purpose of presenting positioning data (pgs. 9-10, par. [0079]).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitations of indicating a current valve position of a valve, and output on a display the current valve position to a user to advantageous eliminate unexpected failures and the impact of downtime on a system is minimized (Kucera: pg. 2, par. [0027). 

As per claim 20, Ersavas teaches teach the processing circuitry (i.e. the component(s) which performs the control functionality) of the watering computer (Fig. 58, element 64) is configured to transmit a communication, via the device interface (i.e. the component(s) which performs the communication functionality with the server) and the gateway (Fig. 58, element 50), to the user terminal (Fig. 58, elements 56, 58 and 60) indicating information (pg. 5, par. [0077]; - i.e. “In some cases, a given end-user has the authorization to monitor conditions or status and/or control irrigation or climate control systems at more than one site (e.g., an agricultural or landscape site).”) for output on a display of the user terminal (Fig. 58, elements 56, 58 and 60) to a user (pg. 5, par. [0079]; i.e. “… the various user interfaces described herein may be adapted to allow for the configuration of the displayed information to display information and/or control systems relating to more than one site. In some forms, the status and/or control information or data is displayed in the user interface together to the end-user, e.g., as a dashboard.”).

Ersavas does not expressly teach indicating a current valve position of the valve for output on a display of the user terminal to a user.

Ersavas in view of VanWagoner does not expressly teach indicating a current valve position of the valve for output on a display of the user terminal to a user.

However Kucera, in an analogous art of valves (pg. 1, par. [0002]), teaches the missing limitation of indicating a current valve position of a valve (pgs. 9-10, par. [0079]; i.e. “… indicate a closed or open position of the valve sealing member 22 or a degree (e.g., 10%, 20%, 30%, etc.) of an opening of the valve sealing member 22 …”) for output on a display of a user terminal (Fig. 13, element 76; i.e. one or more displays of remote devices) to a user (pg. 6, par. [0054] and pgs. 9-10, par. [0079]; i.e. “The valve controller 26 may be configured to further pass on positioning information to remote devices through communication lines (e.g., the communication link 100) and/or display positioning data of the valve sealing member 22 on one or more displays 76 attached to the valve assembly 10 and/or the remote devices, as seen in FIG. 13.”) for the purpose of presenting positioning data (pgs. 9-10, par. [0079]).

Therefore, it would be been obvious to a person of ordinary in the art before the
effective filing date of the claimed invention to modify the teaching of Ersavas in view of VanWagoner to include the addition of the limitation of indicating a current valve position of a valve for output on a display of a user terminal to a user to advantageous eliminate unexpected failures and the impact of downtime on a system is minimized (Kucera: pg. 2, par. [0027). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to watering/irrigation systems.

U.S. Patent Publication No. 2011/0210187 A1 discloses an irrigation system that allows user to input two soil moisture levels, i.e., the Dry Value and the Wet Value, by conducting a manual watering cycle, i.e., turning on the valves through a controller when soil needs watering and turning off the valves when the soil is sufficiently wet. 

U.S. Patent Publication No. 2012/0303168 A1 discloses a smart irrigation system for an irrigation controller associated with an irrigation site.

U.S. Patent Publication No. 2015/0268670 A1 discloses a wireless water timer and valve control system includes a control unit in wireless WiFi communication with a router and a valve unit in wireless communication with the control unit and designed to connect to a faucet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117